The following resolution was adopted by the House of Representatives March 31, 1971 and filed in this court on April 2, 1971:
“ Whereas, House Bill 621, An Act increasing the authorized debt limit of the Pelham school district, is pending before the New Hampshire House of Representatives; and
“ Whereas, The bill does not provide for its becoming effective upon the approval of the voters of said school district upon a referendum;
“Whereas, the Constitution of New Hampshire, Part First, Article 39, contains the following proviso: No law changing the charter or form of government of a particular city or town shall be enacted by the legislature except to become effective upon the approval of the voters of such city or town upon a referendum to be provided for in said law, and
“Whereas, Questions have been raised concerning the constitutionality of said bill,
“Now, Therefore, Be It
“Resolved, That the Justices of the Supreme Court be respectfully requested to give their opinion upon the following questions of law:
“ 1. Do the provisions of House Bill No. 621 change the charter or form of government of the Pelham school district?
“2. If the answer to question 1 is in the negative is a school district a city or town for the purposes of Article 39, Part First of the Constitution?
“ Be It Further Resolved that the Speaker transmit seven copies *145of this resolution and of House Bill 621 to the clerk of the Supreme Court for consideration by said court. ”
The following answer was returned:

To the House of Representatives :

The undersigned Justices of the Supreme Court submit the following reply to your request for advice included in your resolution adopted March 31, 1971 and filed in this court on April 2, 1971, relating to House Bill No. 621.
House Bill No. 621, entitled “AN ACT increasing the authorized debt limit of the Pelham school district ” reads as follows:
“ 1. Debt Limit Increased. Notwithstanding the provisions of RSA 33:4- a the Pelham school district may incur net indebtedness to an amount at any one time outstanding not exceeding twelve percent of its valuation determined pursuant to RSA 33:4-b.
“2. Effective Date. This act shall take effect upon its passage.”
You submitted the following questions:
“ 1. Do the provisions of House Bill No. 621 change the charter or form of government of the Pelham school district?
“2. If the answer to question 1 is in the negative is a school district a city or town for the purposes of Article 39, Part First of the New Hampshire Constitution? ”
Part I, article 39 of the Constitution of the State of New Hampshire as inserted in 1966 provides that no law changing the charter or form of government of a particular city or town shall become effective except upon approval of the voters of such city or town upon a referendum to be provided for in the law.
House Bill No. 621 would authorize an increase in the debt limit of the Pelham school district as limited by RSA 33:4-a (supp. ) modified by Laws of 1957, chapter 381. This would not be a law “changing the charter or form of government” of the Pelham school district but is one which would relieve the school district from the debt limitation of a statute applicable to school districts in general. Thus it does not fall within the requirements of part I, article 39 of the Constitution. See Opinion of the Justices, 109 N.H. 396, 400, 254 A.2d 273, 276 (1969). The answer to your first question is therefore in the negative.
Since our answer to your first question makes an answer to your second question unnecessary, we respectfully decline to *146answer it. Opinion of the Justices, 109 N.H. 367, 368, 253 A.2d 492, 493 (1969).
Frank R. Kenison.
Laurence I. Duncan.
Edward J. Lampron.
William A. Grimes.
Robert F. Griffith.
April 21, 1971.